The defendant filed his answer to the bill, and therein set forth that in the spring of 1825 he said he sold out to the plaintiff and the said John A. Chaffin his stock of goods in trade, at an advance of twelve and a half per centum on the cost; that a computation was made by the plaintiff whereby the price of the goods appeared to be between twenty-one and twenty-two hundred dollars; that it was agreed if any errors appeared in this computation these should be thereafter rectified; that in the winter of 1826-27, and in payment of the debt thus contracted, Chaffin delivered to the defendant his own note, with Abram Jones surety thereto, for the sum of fifteen hundred dollars, and transferred two bonds of the plaintiff, one for five hundred and fifty-three dollars and the other for six hundred dollars; that the only agreement entered into between Chaffin and the defendant at the time of the transfer was that if, upon a final settlement of the valuation of the goods sold by the defendant, there should be found anything due from the defendant the same should be credited on the bonds of the plaintiff so transferred; and if, on the other hand, a balance should be found due by the plaintiff, the same should be paid by the said Gaither; that an adjustment was afterwards made by certain persons, to whom the same was submitted, and thereupon a balance was found due to the defendant from the plaintiff, greatly exceeding one hundred and fifty dollars, which the plaintiff submitted to be correct. The defendant denied the promise alleged to have been made to the plaintiff when the service of the defendant's writ was acknowledged, but admitted that he promised not to force the collection of the money sooner than it could be compelled by the regular course of legal proceedings; and set forth that the writ was returned to the May term of Iredell County Court;         (506) that judgment at said term was rendered by default; that, although execution was issued from said term, returnable to the August term following, and was levied on the plaintiff's property, the defendant forebore to enforce a sale thereon, and caused the execution to be returned; and that it was not until the execution issued from the August term, returnable to November, that the defendant endeavored to press *Page 394 
the collection of the judgment, when he would have been enabled to do so had the defendant pleaded to the action. The defendant denied that he ever had any notice previous to the transfer of the plaintiff's bonds of the alleged agreement between the plaintiff and the said John A. Chaffin, or of any other agreement whereby the bonds might be diminished or made liable to credits, other than the agreement before stated in his answer, and insisted that the bond in question became due on 4 May, 1827, and was assigned to him before the day of payment for a valuable and bona fide consideration.
Upon the coming in of this answer the injunction, which was granted on the issuing of the bill, was dissolved with costs; and, on motion of the plaintiff, the bill was held over as an original bill. Replication was made to the answer, the parties proceeded to their proofs, and the cause being set down for final hearing was, by consent of the parties, transmitted to this Court to be heard.
The proofs on the part of the plaintiffs consist of two depositions. Abram R. Jones, the surety to the note of fifteen hundred dollars, given by Chaffin to the defendant, testifies that he was present about 1 February, 1827, when this note was delivered to the defendant, and that at the same time two notes of the plaintiff, payable to Chaffin, and amounting to about the sum of eleven hundred and fifty dollars, were also delivered to the defendant; and that at the same time Chaffin stated that Crawford and Gaither had an account against him which he supposed to be between fifty and a hundred dollars, and which was to be a credit on one of the notes. He further testifies that Caldwell's claim against Chaffin did not exceed twenty-three hundred dollars, and (507) that his impression and understanding at the time was that the  difference was to be credited on the note or notes Chaffin gave Caldwell, and that no credit because of that difference was ever given to the note whereon he was surety. Judge Pearson testifies that in May, 1827, when he was engaged in the practice of the law, he made a settlement at the request of the plaintiff and John A. Chaffin of their respective demands against each other; that the principal charge of the plaintiff was an account of Crawford and Gaither against Chaffin; that after allowing to Chaffin as set-offs against this account all his claims against Gaither individually, there yet remained a balance against Chaffin of one hundred and twenty-five dollars and seventy and three-fourth cents; that Gaither said that Crawford had transferred to him (his) Crawford's interest in this account of the firm, but as he exhibited no evidence of the transfer, the deponent drew the note for this balance, payable to Crawford and Gaither, which note Chaffin executed in his presence. This note is appended to the deposition and bears date 19 May, 1827. On the part of the defendant, the persons to *Page 395 
whom, according to his answer, the computation made at the sale of the goods was referred for correction, have been examined. Their testimony has been taken so vaguely that it is difficult to infer anything from it with certainty except an error of addition in the inventory of the goods sold by defendant to Chaffin and the plaintiff, to the injury of the defendant. They do not state whether Chaffin was before them, nor time at which they revised the computation. They refer to their corrections made at the foot of the inventory, which was returned to the defendant, and is not produced. John A. Chaffin has also been examined, and nothing is to be collected from his testimony but that a mistake against the defendant was made in the inventory of the goods sold by the defendant to Chaffin and Gaither, which he thinks was discovered and rectified at the time he transferred the notes of the plaintiff to the defendant; he is not examined by either party touching the alleged agreement to credit these notes, with the amount of his debt, to Crawford and Gaither; and in answer to a question from the defendant, whether he does not remember that the amount of         (508) all the notes delivered to the defendant fell short of the sum truly due from Chaffin and Gaither for the purchase of the goods; and whether he did not confess a judgment to the defendant for the balance of about one hundred and ninety dollars, answers that his recollection is too indistinct to enable him to render a definite answer.
The frame of the plaintiff's bill is so defective as not to warrant a decree in his favor, however clear his proofs might be. He claims to credit against the bond in the hands of the defendant a debt due from Chaffin, not to himself individually, but to himself and Crawford jointly, and this because of arrangements made with Crawford by which the plaintiff is individually to have the benefit of this copartnership demand, and because he is, therefore, in equity, the assignee thereof. Now, in all such cases the assignor must be a party, because his legal interest has not been transferred, and he would not otherwise be bound by the decree. It is not of course, however, to dismiss a bill on account of a defect of parties discovered at the hearing, but rather to let the cause stand over with liberty for the plaintiff to amend by adding parties. But we ought not to delay the cause for this purpose, because, upon the proofs and independently of this objection, we cannot decree for the plaintiff.
The charge of notice to the defendant of an agreement between the plaintiff and Chaffin, that Chaffin's debt to Crawford and Gaither should *Page 396 
be applied as a payment on the bonds of the plaintiff assigned to the defendant, is most explicitly denied in the answer. The only proof to establish it comes from one witness. We can find no corroborative circumstance attaching more credit due to the evidence of the witness and overbalancing the credit due to the defendant's positive denial. It ispossible, indeed, that the witness may have misunderstood the arrangement about which he has testified. It may have referred to a (509) credit which might become due because of mistakes in the inventory and valuation of the goods sold, and not as he supposed to a credit for Chaffin's debt to Crawford and Gaither. But the defendant could not be mistaken. If his answer be untrue, it is wilfully untrue; and we cannot declare it so upon the unsupported testimony of a single witness. The plaintiff, indeed, made affidavit to the truth of his bill on his application for an injunction, but we are hearing the cause as though it had been instituted by original bill, and we are not now at liberty to consider that affidavit. If the agreement of Chaffin and notice of it to the defendant at the time of assignment had been proved, there is no evidence against the defendant of the amount due from Chaffin to Crawford and Gaither. The settlement made between the plaintiff and Chaffin after the assignment of the bonds is, as to him, res inter alios acta. It binds the parties and those claiming under them subsequently, but it binds no others.
There is an entire defect of proof that the plaintiff is the sole equitable owner of the demand of Crawford and Gaither against Chaffin. The alleged fraud in getting a judgment at law by default is denied, and there is no proof to sustain the charge. The Court, therefore, must declare that the allegations in the plaintiff's bill are not proved, and the same must be dismissed, with costs.
PER CURIAM.                                       Bill dismissed.
Cited: McNair v. Pope, 100 N.C. 408.
(510)